DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 25 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/255/629 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim the subject matter of a method for medical device navigation comprising determining an emplacement of a 2D medical image in a 3D virtual space; determining an emplacement of a medical device in the 3D virtual space; determining an intersection between the medical device and medical image; and causing a display to display the medical image and an indication of the intersection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 25, 28 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 17 of U.S. Patent No. 10,188,467. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention claim the subject matter of a method and system comprising determining an emplacement of a medical device in a 3D virtual space; determining emplacement of an image region; determining an intersection of the medical device with the image region; and causing a display to display the image region and the intersection.
Claim 28 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 9,364,294. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention claim the subject .
Claim 28 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 8,585,598. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention claim the subject matter of a method and system comprising determining an emplacement of a medical device or image and causing a display to display a perspective view of the medical device or image.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 25, and 27-38 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yamagata et al. (US 2005/0033160).
Yamagata et al. discloses a method for medical device navigation, the method comprising determining an emplacement of a 2D medical image (62; 63; 64; 65; [0108]) in a 3D virtual space (24; 3D image; see figures) based at least in part on received emplacement data (position sensor data; [0037]) associated with a first medical device (ultrasonic probe; [0037]); determining an emplacement of a medical device (61) in the 3D virtual space based at least in part on a received emplacement data associated with a second physical medical device (81; needle; Fig. 23); determining an intersection (cross-section; [0110]) between an axis of the medical device in the 3D space and the 2D medical image in the 3D space based at least in part on the determined emplacement of the 2D medical image in the 3D space and the determined emplacement of the medical device in the 3D space (Fig. 23); and causing .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamagata et al. (US 2005/0033160) in view of Takimoto et al. (US 2009/0137907).
Yamagata et al. discloses the subject matter substantially as claimed except for determining a distance between a tip of the medical device and a point on the medical image. However, Takimoto et 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.